United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-463
Issued: July 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2006 appellant filed a timely appeal from the November 21, 2006 merit
decision of the Office of Workers’ Compensation Programs, which granted a schedule award for
increased impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of the schedule award.
ISSUE
The issue is whether appellant has more than a 26 percent permanent impairment of his
left lower extremity.
FACTUAL HISTORY
On July 29, 1994 appellant, then a 36-year-old letter carrier, twisted his left knee in the
performance of duty: “Walking down steps the left knee gave out and he caught himself before
he could fall.” The Office accepted his claim for left knee strain and torn medial meniscus and
authorized surgical repairs. Appellant received a schedule award for a 13 percent permanent
impairment of his left lower extremity.

On the first appeal,1 the Board remanded the case to the Office for further development of
the schedule award issue in light of appellant’s January 8, 2002 left knee arthroscopy. On the
second appeal,2 the Board affirmed an Office decision denying an increased schedule award.
The Board found that the opinion of the impartial medical specialist was entitled to special
weight and established that appellant had no more than a 13 percent permanent impairment of his
left lower extremity. On the third appeal,3 the Board remanded the case for a merit decision on
appellant’s claim for an increased schedule award. The facts of this case, as set forth in prior
Board decisions, are hereby incorporated by reference.
The Office referred appellant’s case to an Office medical adviser for review of the
July 29, 2004 impairment rating given by Dr. David Weiss, an osteopath, who determined that
appellant currently had a 30 percent impairment of his left lower extremity due to muscle
weakness and pain.
On November 17, 2006 the Office medical adviser noted that Dr. Weiss had improperly
combined a 12 percent impairment for muscle weakness with a 12 percent impairment for
another muscle weakness for a combined impairment of 27 percent. The Office medical adviser
reported that the combined impairment should instead be 23 percent. Following Dr. Weiss’ lead,
he increased the impairment for muscle weakness by 3 percent for pain-related impairment, for a
final rating of 26 percent.
In a decision dated November 21, 2006, the Office issued a schedule award for a 26
percent permanent impairment of the left lower extremity. On appeal, appellant asks the Board
to modify the Office’s decision to reflect the 30 percent rating given by Dr. Weiss, rather than
the smaller rating approved by the Office.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.5

1

Docket No. 03-911 (issued July 18, 2003).

2

Docket Nos. 04-342 & 04-464 (issued May 27, 2004).

3

Docket No. 06-570 (issued September 21, 2006).

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001 the Office began using the A.M.A., Guides

th

2

ANALYSIS
The only difference between appellant’s osteopath, Dr. Weiss, and the reviewing Office
medical adviser is how to combine the two impairments for muscle weakness. Grading
appellant’s muscle function as Grade 4 (active movement against gravity with some resistance),6
Dr. Weiss determined that appellant had a 12 percent impairment due to weakness in knee
flexion and a 12 percent impairment due to weakness in knee extension.7 He combined these
two figures for a 27 percent impairment of the lower extremity. As the examples given in the
A.M.A., Guides show, multiple impairments are combined, but the Combined Values Chart8
reveals that a 12 percent impairment combines with a 12 percent impairment for a total of 23
percent, as the Office medical adviser properly reported.
Both Dr. Weiss and the Office medical adviser increased their ratings by three percent to
incorporate a pain-related impairment. The Board finds, however, that this is not warranted.
Discussing the difficulties associated with integrating pain-related impairment into an
impairment rating system, the A.M.A., Guides states:
“Finally, at a practical level, a chapter of the [A.M.A.,] Guides devoted to painrelated impairment should not be redundant of or inconsistent with principles
impairment rating described in other chapters.
The [A.M.A.,] Guides’
impairment ratings currently include allowances for the pain that individuals
typically experience when they suffer from various injuries or diseases, as
articulated in Chapter 1 of the [A.M.A.,] Guides: ‘Physicians recognize the local
and distant pain that commonly accompanies many disorders. Impairment ratings
in the [A.M.A.,] Guides already have accounted for pain. For example, when a
cervical spine disorder produces radiating pain down the arm, the arm pain, which
is commonly seen, has been accounted for in the cervical spine impairment rating’
(p. 10). Thus, if an examining physician determines that an individual has painrelated impairment, he or she will have the additional task of deciding whether or
not that impairment has already been adequately incorporated into the rating the
person has received on the basis of other chapters of the [A.M.A.,] Guides.”9
Without a sound explanation for incorporating pain-related impairment,10 Dr. Weiss has
not justified a three percent increase to appellant’s rating. The Board finds, therefore, that
appellant has no more than a 23 percent permanent impairment of his left lower extremity. The
Board will modify the Office’s November 21, 2006 decision accordingly.

6

A.M.A., Guides 531 (Table 17-7).

7

Id. at 532 (Table 17-8).

8

Id. at 604.

9

Id. at 570.

10

See id. (“When This Chapter Should Be Used to Evaluate Pain-Related Impairment”).

3

CONCLUSION
The Board finds that appellant has less than a 26 percent permanent impairment of his
left lower extremity. Dr. Weiss combined two values incorrectly and he did not justify an
increase of three percent for pain-related impairment.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2006 decision of the Office of
Workers’ Compensation Programs is modified to reflect a 23 percent permanent impairment of
the left lower extremity and is affirmed as modified.
Issued: July 6, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

